Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Joanna Paszczuk Paralegal (860) 723-2247 Fax: (860) 723-2215 Joanna.Paszczuk@us.ing.com December 22, 2006 BY EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ING Life Insurance and Annuity Company and its Variable Annuity Account B Prospectus Title: Group Variable Annuity Contracts for Employer-Sponsored Deferred Compensation Plans File Nos.: 033-75996* and 811-02512 Rule 497(j) Filing Ladies and Gentlemen: Submitted for filing pursuant to Rule 497(j) under the Securities Act of 1933 (the Act), this is to certify that the Supplement to the Prospectus and Statement of Additional Information contained in Post-Effective Amendment No. 34 to the Registration Statement on Form N-4 for Variable Annuity Account B of ING Life Insurance and Annuity Company that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Post-Effective Amendment No. 34 which was declared effective on December 20, 2006. The text of Post-Effective Amendment No. 34 was filed electronically on December 20, 2006. If you have any questions regarding this submission, please call the undersigned at 860-723-2247. Sincerely, /s/ Joanna Paszczuk Joanna Paszczuk * Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the securities covered by Registration Statement No. 2-52448 and the individual deferred compensation contracts covered by Registration Statement No. 33-76000. Hartford Site ING North America Insurance Corporation 151 Farmington Avenue, TS31 Hartford, CT 06156-8975
